Citation Nr: 1242038	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-18 632A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses associated with medical treatment provided by Saint Vincent Health Center, a non-VA medical provider, on January 5, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs Medical Center (VAMC) in Erie, Pennsylvania.  In the decision, the Erie VAMC denied the Veteran's claim for payment or reimbursement of unauthorized medical expenses.


FINDING OF FACT

On November 7, 2012, the Board was notified by the Social Security Administration that the Veteran died in October 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VAMC from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


